Title: To Thomas Jefferson from James Madison, 25 July 1806
From: Madison, James
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Washington July 25. 1806.
                        
                        The inclosed letter from the Mayor of N. York shews that coercion alone will rid us of the Tunisians in
                            revolt agst Melimelli. I have written to the Mayor that it is desireable that he should have them sent on to Boston, by any means which he may be able to apply. I believe
                            it will be found necessary to take the course thought of before your departure for conveying the presents &c to
                            Tunis; that is by a chartered vessel. The articles for the Bey with the merchandize of the Ambassador are stated to be so
                            bulky that it would be extremely inconvenient to encumber a public ship with them. In one of the inclosed Moniteurs you will find the paragraph referred to in Armstrong’s letter on the
                            subject of Miranda, as it was drawn up under Talleyrand’s direction. I have not yet fixt. the day for setting out; but have
                            in view a short one. It would be agreeable to get Lear’s dispatches
                            before I leave the City, but I shall not make that a sine qua non. It is just reported that the Essex is in the river,
                            and I hope truly. 
                  Yrs. with respectful attachment
                        
                            James Madison
                            
                        
                        
                            The letter from Fox to Merry on the subject of Pierce was
                                dated June 6th. and marks the strongest desire to repress the hostile spirit here, which the British Govt
                                apprehended might result from the murder. Fox speaks of the
                                affair as having taken place in the Harbour of N. York.
                        
                    